02-10-445-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00445-CV 
 
 



In re James Bell Jackson


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
          Relator James
Bell Jackson seeks a writ of mandamus compelling a district clerk to file a
motion Relator wants filed with the trial court.  We dismiss for want of jurisdiction.
          This court has
jurisdiction to issue writs of mandamus against district and county court
judges, to issue writs of mandamus against a district judge acting as
magistrate in a court of inquiry, and to issue all other writs necessary to
enforce its own jurisdiction.  See
Tex. Gov’t Code Ann.
§ 22.221 (Vernon 2004).  We do not have mandamus jurisdiction over a district
clerk unless such is necessary to enforce our jurisdiction.  See, e.g., In re Washington, 7 S.W.3d 181, 182 (Tex. App.––Houston
[1st Dist.] 1999) (mem. op.); In re Coronado, 980 S.W.2d 691, 692 (Tex.
App.––San Antonio 1998).  Here, mandamus
is not necessary to enforce our jurisdiction. 
See Washington, 7 S.W.3d at
182–83.  Therefore, we dismiss Relator’s
petition for want of jurisdiction.
 
PER CURIAM
 
 
PANEL: 
GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED: 
December 30, 2010




          [1]See
Tex. R. App. P. 47.4, 52.8(d).